DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 17/498,513 filed on November 02, 2020 in which claims 21-40 are presented for examination.

Status of Claims

Claims 21-40 are pending, of which claims 21, 28 and 35 are in independent form. Claims 21-40 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramakrishna (US 20100094710 A1).

Regarding claims 1-21. Cancelled.

Regarding claim 21, Ramakrishna teaches a system, comprising: a computer coupled with the one or more databases and configured to: process, by a natural language processing (NLP) engine, one or more communication activities from one or more monitored communication channels (i.e., The relevance/thresholding relationship may be refined through feedback, for example the number of functional ad activations or consumer ratings. Moreover ad suppliers may specify some conditions under which their ads should be given preference. In this way operational performance is improved by both automated and human intelligence and experience. NLP (Natural Language Processing) Engine; [0101]).
	Ramakrishna teaches assign each of the one or more communication activities to a case (i.e., This message contains the ad or contents globally unique identifier, the client's IMSI and IMEI, and the rating assigned by the user; [0088]).
	Ramakrishna teaches categorize each case according to one or more topics (i.e., At the point of content creation and uploading of the ad or content into the system, the advertiser is asked to specify the context in which the ad is relevant. One part of this context is a list of "keywords"--words appearing in a SMS message that are good indicators that the user is composing text about a topic that the ad is relevant to; [0104]).
	Ramakrishna teaches store case data of at least one case categorized to each of the one or more topics; receive a new communication activity from the one or more monitored communication channels (i.e., The ad server system contains an ad caching mechanism and protocol for enhanced performance and user experience. The protocol is executed between the client and the server, like the real time ad-serving protocol, but it uses a separate channel; [0115]).
	Ramakrishna teaches determine the new communication activity is not an interaction of a previous case (i.e., The second observation is that as more SMS text is available, the more capable is the ranking function described in the previous section of finding the optimal ad or content relevant to the user; [0098]).
	Ramakrishna teaches assign the new communication activity to a new case (i.e., The MO is used to look for an existing user profile. If no user with that MO is present in the server's database of users, a new, empty user profile is created and populated with the MO; [0059]).
	Ramakrishna teaches predict one or more topics for the new case by selecting at least one topic of the one or more topics based, at least in part, on the stored case data of at least one case categorized to each of the one or more topics, the stored case data having a similarity to case data of the new case greater than a predetermined threshold (i.e.,  If a relevant ad or content is found, the server compares the relevance value of the ads or contents to a threshold value. If the relevance value is lower than the threshold value, or if no ad or content is found, the server sends a USECLIENTCACHE message to the client. This message indicates that the server is unable to furnish a relevant ad or content and the client should show some ad or content using its local cache (discussed in more detail below). [0074] 4. If a relevant ad is found, whose relevance value is higher than the threshold value, the server checks if the ad or content is already cached on the client; [0072]).

Regarding claim 22, Ramakrishna teaches wherein the computer is further configured to: assign a quantity of topic points and a service level agreement time to one or more smart topics of the one or more topics; and in response to assigning one or more smart topics to the new case, assign the quantity of topic points and the service level agreement time to the new case (i.e.,  At the point of content creation and uploading of the ad or content into the system, the advertiser is asked to specify the context in which the ad is relevant. One part of this context is a list of "keywords"--words appearing in a SMS message that are good indicators that the user is composing text about a topic that the ad is relevant to; [0104]).

Regarding claim 23, Ramakrishna teaches wherein the computer is further configured to: store one or more macros comprising form field settings and predefined text and associated with one or more template questions and one or more template responses; determine the new communication activity comprises a request equivalent to a template question of the one or more template questions; in response to determining the new communication activity comprises a request equivalent to the template question of the one or more template questions, trigger a rule that executes the macro comprising the equivalent template question; and generate a communication based, at least in part, on the macro executed by the triggered rule and comprising a response equivalent to the template response using the form field settings and the predefined text from the executed macro (i.e., when the user of the client device initiates an SMS message, or receives an SMS message, the Ad-Serving phase of the protocol is triggered. Depending on whether the user is composing an SMS message or receiving one, some details of the protocol vary. But generally, the following actions are taken; [0060]).

Regarding claim 24, Ramakrishna teaches wherein the one or more communication channels comprises one or more of: a telephone call; an email; an instant message; a chat message; a text message; a posting on social media; a blog; and a newsgroup; (i.e.,   
the communications link is dedicated or separate to the communications link used to communicate SMS messages, emails and the like by the client. SMS messages are typically delivered on the control channels of a GSM network. The advertising is delivered over a separate communications link to an ad-server which is a GPRS or 3G data link. Typically such a link is not established by the mobile phone to deliver the SMS itself. In the case of email, a similar data channel is established only after the composition of the email is finished and it is time for it to be sent to the recipient; [0011]).

Regarding claim 25, Ramakrishna teaches wherein the computer is further configured to: identify, using the NLP engine, keywords of the one or more communication activities and the new communication activity from the one or more monitored communication channels, each of the one or more communication activities and the new communication activity associated with one or more entities; determine a sentiment for the one or more entities associated with the new communication activity based, at least in part, on the keywords identified by the NLP engine for the one or more communication activities and the new communication activity; and
display, by a user interface, the sentiment and one or more account experience scores for the one or more entities associated with the new communication activity (i.e., ads may be stored in the terminal device. For example if a functional ad matching a newly transmitted teaser ad is already stored it will be displayed for added speed of operation; otherwise the functional ad will be transmitted. Further speed improvements may be forthcoming if some extra data is added during message transmission containing the results of any parsing or language processing that has already been applied by the server. In this way, repetition of activity at the server associated with the receiving device may be reduced; [0050]).

Regarding claim 26, Ramakrishna teaches wherein the computer is further configured to: quantify the identified keywords of the one or more communication activities according to the associated entities; and generate a report comprising the quantity of the identified keywords associated with each of the associated entities (i.e., When an ad rating is received from a client device, the rating is input to the NLP engine, along with the ad contents, the SMS text that led to the ad being served, and the output of the ranking engine for that ad and SMS text. The NLP engine observes those keywords in the SMS that were not matched to any keyword in the ad, and tries to match them to the keywords in the ad. The output of this phase is a list of words from the SMS that are possible matches to the keywords in the ad, along with a score; [0106]).

Regarding claim 27, Ramakrishna teaches wherein the one or more entities comprises one or more of: a department; a call group; a user; a location; an agent; an employee role; and a telephone number (i.e., The consumers who sign up for economic incentives will primarily use advertising-subsidized mobile telephony. (We will term these as customer type A). However, it is also an objective to increase the appeal of the product to all consumers who may not sign up with directly. Such customers may want to use advertising-subsidized mobile telephone only occasionally. (We will term these as customer type B); [0141].

Regarding claims 28-40. Claims 28-40 are essentially the same as claims 21-27 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        12/15/2022